Citation Nr: 1759304	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-18 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for residuals of a back injury.

3. Entitlement to service connection for residuals of a bilateral ankle injury.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to December 1987.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this case in August 2013, March 2015 and most recently January 2017 for further development to include new VA examinations.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In January 2015, the Veteran testified at a video-conference hearing before a Veterans Law Judge, who is no longer with the Board.  A transcript of the hearing is associated with the claims file.  The Board notes that the law requires that the VLJ who conducts a hearing must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707 (2016).  In August 2016, the Board sent a letter to the Veteran which explained that the VLJ who conducted his hearing (no longer employed by VA) was not available to participate in the appeal, and offered the Veteran a hearing before a different VLJ.  He was informed that if the Board did not receive a response to that notification within 30 days, it would presume he did not want an additional hearing.  In an October 2016 letter, the Veteran responded that he wished to submit additional evidence related to his medical status, but he did not request an additional hearing.  As such, the Board presumes that the Veteran does not want an additional hearing.




FINDINGS OF FACT

1.  The Veteran was scheduled for VA examinations and opinions for his back, ankles and feet on or about February and March 2017, as VA examinations were necessary to decide the issue of entitlement for service connection.

2.  The Veteran failed to appear at the examinations, and subsequently provided a statement requesting that all medical appointments scheduled by VA be cancelled.

3.  A pes planus condition was shown to have been diagnosed prior to service; and the evidence fails to establish that the Veteran's pes planus condition was aggravated during service.



4.  A back disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed back disorder is etiologically related to service.

5.  A right ankle disorder was not shown to have been diagnosed either in service or within a year of service discharge; and the evidence fails to establish that the Veteran's currently diagnosed right ankle disorder is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.655 (2017).

2.  The criteria for service connection for a back disorder have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.655 (2017).

3.  The criteria for service connection for a right ankle disorder have not been met. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.655 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and the Veteran no longer has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in December 2015.

In March 2015, the Board remanded the Veteran's claims for service connection for residuals of back and ankle injuries for VA examinations, and his claim for bilateral pes planus was remanded for an addendum opinion.  The Board's March 2015 remand and VA correspondence was returned as undeliverable due to the absence of a mail receptacle.  As such, in January 2017, the Board again remanded the Veteran's claims for VA examinations and opinions.  In February 2017 the Veteran was scheduled twice, for feet, back and ankle VA examinations to occur in March 2017, but he failed to report to these examinations.  In September 2017, the Veteran submitted a statement requesting that all medical appointments scheduled by VA be cancelled and all communications will be handled by his legal counsel.  The Board notes that the claims file does not include an appointment of a representative.  Moreover, the duty to assist a Veteran is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim. Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. Â§ 3.655.  Thus, the claim shall be based on the evidence of record.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran asserts that service connection is warranted for bilateral pes planus, a back injury and a bilateral ankle disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service." See 38 C.F.R. § 3.303(d).

With regard to a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a), to include anemia.  See Walker v. Shinseki, 708 F.3d 1331, and 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)) (to include arthritis).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed. Id.  

In August 2008, the Veteran filed a claim seeking service connection for bilateral pes planus, back and a bilateral ankle injury.  He contends in written statements and during his January 2015 Board hearing that injuries during service left elbow disability to the development of his current disabilities.
 
The Veteran testified that in service he fell 6 feet down a fox hole due to dry rotted steps, and his shoulder, back, right ankle and bilateral pes planus was injured.  The Board notes that the Veteran left shoulder has been service connected.  The Veteran claims that he was given pain pills for his back ankle and bilateral pes planus injuries after the fall.

Review of available Social Security Administration (SSA) records indicate that the Veteran is in receipt of SSA benefits for a non-service connected disability.




Back and Ankle 

Turning to the medical evidence, the Veteran's service treatment records do not show any back or ankle treatment or complaints; and no back or ankle disability was diagnosed.  

Regarding the Veteran's back condition, in January 2015, the Veteran testified that that due to his fall in service his back hurts if he sits up too long and he is trying to get an education.  The Veteran indicated that he is currently treated for his back and takes medication for back spasms.

Regarding the Veteran's bilateral ankle condition, in January 2015, he testified that he injured his right ankle during the fall. The Board notes that the Veteran filed a service connection claim for bilateral ankle injury for both ankles, without explanation of how the left ankle was injured.

The Veteran's VA treatment records from March 2009 to February 2017 show that he has been diagnosed with back and ankle pain.

A private treatment note dated July 2010 shows treatment for low back pain.  In March 2016, the Veteran demonstrated normal musculoskeletal range of motion in his back, but a guarded gait was noted on examination.  The private treatment notes dated December 2017 also noted left ankle pain.

Regarding the Veteran's back condition, in January 2015, he testified that that due to his fall in service his back hurts if he sits up too long and he is trying to get an education.  The Veteran indicated that he is currently treated for his back and takes medication for back spasm.

Regarding his bilateral ankle condition, in January 2015, the Veteran testified that he injured his right ankle during his fall in service.  The Board notes that the Veteran filed a service connection claim for bilateral ankle injury for both ankles.

On or about February and July 2017, new back and ankle VA examinations were scheduled to assess the etiology of the Veteran's back and ankle complaints.  Unfortunately, the Veteran failed to report on the scheduled dates.  VA attempted to notify him via phone and mail in order to reschedule the examinations.  In October  2017, the Veteran responded to VA's correspondence and sent a letter stating that he would not attend any more medical appointments.

38 C.F.R. § 3.655 provides that in general with an original claim when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be rated based on the evidence of record. 

Unfortunately, the Veteran's claim was remanded specifically because the evidence of record was insufficient to grant service connection for either a back disability or for an ankle disability.  The examinations were scheduled in an effort to assist the Veteran in substantiating his claim, but he refused to participate.

The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Based on the evidence of record, the Board finds that service connection on a direct basis is not warranted.  Although, the Veteran has a current diagnosis of a back disability and an ankle condition, there are no findings of treatment or symptoms for a back and ankle condition during service, and neither a back nor ankle condition was not shown upon separation from service.  

The Veteran is competent to describe things that are capable of lay knowledge or observation, such as the symptomology of his back or ankle condition.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran testified at a Board hearing that he injured his back and his ankle during a fall down a fox hole during service after stepping on a dry rotted step.  However, the STRs show that the Veteran fell during wrestling and only sought treatment for injury to his shoulder, hand and head.  As such, the Veteran's statements are clearly contradicted and are not found to be credible.  As such, no weight is given to his assertion that his back or ankle condition was due to a fall in service. 

Moreover, while the Veteran, as a lay person, is competent to report what comes to him through his senses, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a back or ankle disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his statements are insufficient to provide the requisite nexus between a current disability and his military service. 

As it stands, the record shows no back or ankle condition in service or for years thereafter, and no suggestion from any medical professional that the Veteran's back or ankle condition either began during or was otherwise directly caused by his military service.

For the reasons described above, the weight of the evidence is against the claim and service connection for a back and/or ankle condition is denied.

Bilateral Pes Planus

The Veteran asserts that service connection is warranted for his bilateral pes planus, arguing that while it existed prior to service, it was aggravated during his in-service  fall down a fox hole, in which his back, right ankle and shoulder were also reportedly injured.

When a disorder is noted at entry, the presumption of soundness is not for application.  38 U.S.C. § 1111.  When there is an increase in disability during service, it is presumed to have been aggravated by service, unless there is a specific finding that the increase was due to the natural progress of the disease, with clear and unmistakable evidence required to rebut this presumption of aggravation. 38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Turning to the medical evidence, the Veteran's service treatment records do not show any treatment, or complaints regarding the Veteran's bilateral pes planus.  A May 1987 enlistment physical noted that the Veteran had moderate asymptomatic pes planus.  As such, pes planus was clearly noted at enlistment and the presumption of soundness does not apply.  The Veteran must thus show that his foot condition worsened during service. 

While he has alleged on occasion that his pes planus was aggravated by his in-service fall, the service treatment records do not support such a contention.

An August 1987 service treatment record shows the Veteran sought treatment after a fall in service.  The record shows that the Veteran was treated for shoulder pain, a swollen hand and an injury to his head.  The STRs reveal that the Veteran did not seek treatment for his bilateral pes planus as a result of this fall.  The emergency room report noted that the Veteran reported that the fall was from wrestling and horseplay.

In March 2010, the Veteran was afforded a VA examination of his feet.  The examiner confirmed the Veteran's bilateral pes planus had existed prior to service.  The Veteran complained of right and left foot pain/stiffness with walking, standing and at rest.  The Veteran denied swelling, heat, redness, fatigability, weakness, and lack of endurance or other symptoms.  There is evidence of left and right foot abnormal weight bearing and inward bowing.  No pain on manipulation or spasm noted and weight bearing line is over the great toe.  A nexus opinion or rationale was not provided by the examiner with this examination.

In March 2015, the Board remanded the Veteran's pes planus service connection claim in order to obtain a medical nexus addendum opinion as to whether the Veteran's pre-existing pes planus was aggravated beyond its natural progression by reported injury.

In March 2016, the VA examiner provided an opinion stating that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner reviewed the examination and the x-rays, and the Veteran's statement admitting he had pes planes when he entered the service, and concluded that there was no evidence to indicate that the Veteran's pes planes was aggravated during service.  The opinion did not specifically address the Veteran's assertion that he fell down a fox hole in service and aggravated his bilateral pes planus.  Thus, in July 2017, the Board found the opinion inadequate and remanded for an adequate nexus opinion and rationale.

On or about February and July 2017, new bilateral pes planus VA examinations were scheduled and the Veteran failed to report on the scheduled dates.  VA attempted to notify the Veteran via phone and mail.  In September 2017, the Veteran responded to VA's correspondence and sent a letter to requesting that VA cancel all scheduled medical appointments until his attorney reviews all communications.

Based on the evidence of record, the Board finds that service connection on a direct or aggravated basis is not warranted.  Here, the evidence shows that the Veteran's bilateral pes planus existed prior to service, there are no findings of treatment or symptoms for bilateral pes planus during service and pes planus was noted as asymptomatic at his enlistment physical.  There is no objective evidence of worsening of the Veteran's preexisting pes planus condition necessary to establish service connection by aggravation in the record.  Moreover, evidence expected from the VA examination which might have been material to the outcome of the Veteran's service connection claim for bilateral pes planus could not be considered.  See 38 C.F.R. §§ 3.303(a)(b) 3.306.

The Veteran is competent to describe things that are capable of lay knowledge or observation, such as the symptomology of his bilateral pes planus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Veteran testified at a Board hearing that his pre-service bilateral pes planus was aggravated due to a fall down a fox hole during service because he stepped on a dry rotted step.  However, the STRs show that the Veteran fell during wrestling and only sought treatment for injury to his shoulder, hand and head.  As such, the Veteran's statements are clearly contradicted and are not found to be sufficiently credible to establish that his pes planus was aggravated during this incident.  As such, no weight is given to his assertion that his bilateral pes planus was aggravated during a fall in service.

As described, the record shows no increase in the Veteran's bilateral pes planus during service, and there is no suggestion from any medical professional that the Veteran's bilateral pes planus was worsened during service.  For the reasons described above, the weight of the evidence is against the claim and service connection for bilateral pes planus is denied.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for residuals of a back injury is denied.

Service connection for residuals of a bilateral ankle injury is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


